


Exhibit 10.1




LPL FINANCIAL HOLDINGS INC.
AMENDED AND RESTATED 2010 OMNIBUS EQUITY INCENTIVE PLAN




1.
DEFINED TERMS

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.


2.
PURPOSE; EFFECTIVE DATE

The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of Awards. The Plan is an amendment and
restatement of the LPL Financial Holdings Inc. 2010 Omnibus Equity Incentive
Plan. This Plan is effective as of the Amendment Date, subject to its approval
by the Company’s shareholders at the Company’s annual meeting in 2015.


3.
ADMINISTRATION

The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards; determine, modify or waive the terms and conditions of any Award;
determine the form of settlement of Awards (whether in cash, shares of Stock or
other property); prescribe forms, rules and procedures relating to the Plan; and
otherwise do all things necessary or appropriate to carry out the purposes of
the Plan. Determinations of the Administrator made under the Plan will be
conclusive and will bind all parties.
4.
LIMITS ON AWARDS UNDER THE PLAN

(a)Number of Shares. The maximum number of shares of Stock that may be delivered
in satisfaction of Awards under the Plan shall be:
(1) 14,335,457 shares of Stock (which includes 6,335,457 shares of stock that
were available for grant under the 2010 Omnibus Equity Incentive Plan prior to
its amendment and restatement on the Amendment Date), plus
(2) up to 4,722,688 shares of Stock that become available for grant after the
Amendment Date under Awards outstanding as of the Amendment Date (excluding, for
the avoidance of doubt, Awards made on the Amendment Date) (“Outstanding
Awards”) to the extent such Outstanding Awards are forfeited, expire or
terminate without the issuance of Stock thereunder, plus
(3) up to 1,930,215 shares of Stock that become available for grant after the
Amendment Date under awards outstanding under the Company’s Existing Plans as of
the Amendment Date to the extent such outstanding awards are forfeited, expire
or terminate without the issuance of Stock thereunder.
Such maximum number of Shares, as calculated in accordance with the preceding
sentence is referred to herein as the “Share Limit.” For purposes of the Share
Limit, (i) each share of Stock subject to a Stock Option or SAR shall count as
one (1) share and each share of Stock subject to any other Award shall count as
three (3) shares; (ii) shares of Stock issued under the Plan shall include only
the number of shares actually issued under the Plan and shall not include shares
of Stock subject to an Award to the extent the Award expires, terminates or is
forfeited without the issuance of Stock; provided, however, that shares of Stock
retained or withheld by or delivered to the Company to satisfy any purchase or
exercise price or the payment of any withholding taxes in connection with any
Award and the total number of shares subject to a SAR any portion of which is
settled in Stock shall be treated as issued under the Plan; provided further,
that, for the avoidance of doubt, the Share Limit shall not be increased by any
shares of Stock that have been retained or withheld by or delivered to the
Company to satisfy any purchase or exercise price




--------------------------------------------------------------------------------




or the payment of any withholding taxes in connection with any Award nor by any
shares of Stock that are subsequently repurchased using proceeds directly
attributable to Stock Option exercises; and (iii) to the extent an Award
expires, terminates or is forfeited without the issuance of Stock on or after
the Amendment Date, the Share Limit shall be appropriately increased, (A) with
respect to all Outstanding Awards and any awards outstanding prior to the
Amendment Date under the Existing Plans, by one (1) share of Stock for each
unissued share underlying all such Awards, and (B) with respect to all Awards
granted on or after the Amendment Date, consistent with the foregoing clause
(i). To the extent consistent with the requirements of Section 422 and with
other applicable legal requirements (including applicable stock exchange
requirements), Stock issued under awards of an acquired company that are
converted, replaced or adjusted in connection with the acquisition shall not
reduce the number of shares of Stock available for Awards under the Plan.
(b)ISO Shares. The maximum number of shares of Stock deliverable upon the
exercise of ISOs is 10,000,000 shares.
(c)Type of Shares. Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the
Company. No fractional shares of Stock will be delivered under the Plan.
(d)Section 162(m) Limits. The maximum number of shares of Stock for which Stock
Options may be granted to any person in a calendar year and the maximum number
of shares of Stock subject to SARs granted to any person in any calendar year
will each be 1,000,000. The maximum number of shares subject to Awards other
than Stock Options or SARs granted to any person in any calendar year will be
500,000 shares. The maximum amount payable to any person in any calendar year
under Cash Awards will be $10,000,000. In applying the foregoing limits, (i) all
Awards of the specified type granted to the same person in the same calendar
year will be aggregated and made subject to one limit; (ii) the limits
applicable to Stock Options and SARs refer to the number of shares of Stock
subject to those Awards; and (iii) the share limit applicable to Awards other
than Stock Options or SARs refers to the maximum number of shares of Stock that
may be delivered, or the value of which could be paid in cash or other property,
under an Award or Awards, other than Stock Options or SARs, assuming a maximum
payout. The foregoing provisions will be construed in a manner consistent with
Section 162(m), including, without limitation, where applicable, the rules under
Section 162(m) pertaining to permissible deferrals of exempt awards.
(e)Non-Employee Director Limits. Notwithstanding any other provision of the Plan
to the contrary, including subsection (d) above, a Participant who is a
non-employee Director, in any calendar year, may not receive Awards having an
aggregate grant date fair value (computed as of the date of grant in accordance
with applicable financial accounting rules) in excess of $500,000. The foregoing
limits shall not apply to any Award or shares of Stock granted pursuant to a
Director’s election to receive an Award or shares of Stock in lieu of cash
retainers or other fees (to the extent such Award or shares of Stock have a fair
value equal to the value of such cash retainers or other fees).
5.ELIGIBILITY AND PARTICIPATION
The Administrator will select Participants from among those key Employees,
registered representatives, and Directors of, and consultants and advisors to,
the Company or its Affiliates who, in the opinion of the Administrator, are in a
position to make a significant contribution to the success of the Company and
its Affiliates; provided, however, that, subject to such express exceptions, if
any, as the Administrator may establish, eligibility shall be further limited to
those persons as to whom the use of a Form S-8 registration statement is
permissible. Eligibility for ISOs is limited to employees of the Company or of a
“parent corporation” or “subsidiary corporation” of the Company as those terms
are defined in Section 424 of the Code. Eligibility for Awards other than ISOs
are limited to individuals described in the first sentence of this Section 5 who
are providing direct services on the date of grant of the Award to the Company
or to a subsidiary of the Company that would be described in the first sentence
of Treas. Regs. § 1.409A-1(b)(5)(iii)(E).
6.
RULES APPLICABLE TO AWARDS

(a)All Awards




--------------------------------------------------------------------------------




(1) Award Provisions. The Administrator will determine the terms of all Awards,
subject to the limitations provided herein. By accepting (or, under such rules
as the Administrator may prescribe, being deemed to have accepted) an Award, the
Participant will be deemed to have agreed to the terms of the Award and the
Plan. Notwithstanding any provision of this Plan to the contrary, awards of an
acquired company that are converted, replaced or adjusted in connection with the
acquisition may contain terms and conditions that are inconsistent with the
terms and conditions specified herein, as determined by the Administrator.
(2) Term of Plan. No Awards may be made after the date that is one day before
the 10th anniversary of the Amendment Date, but previously granted Awards may
continue beyond that date in accordance with their terms.
(3) Vesting, etc. The Administrator will determine the time or times at which an
Award will vest or become exercisable and the terms on which an Award requiring
exercise will remain exercisable. Without limiting the foregoing, the
Administrator may at any time accelerate the vesting or exercisability of an
Award, regardless of any adverse or potentially adverse tax or other
consequences resulting from such acceleration. Unless the Administrator
expressly provides otherwise, however, the following rules will apply if a
Participant’s Employment ceases:
(A) Immediately upon the cessation of the Participant’s Employment, each Award
requiring exercise that is then held by the Participant or by the Participant’s
permitted transferees, if any, will cease to be exercisable and will terminate,
except to the extent otherwise provided in (B), (C), (D) or (E) below, and all
other Awards that are then held by the Participant or by the Participant’s
permitted transferees, if any, to the extent not already vested will be
forfeited.
(B) Subject to (C), (D) and (E) below, all Stock Options and SARs held by the
Participant or the Participant’s permitted transferees, if any, immediately
prior to the cessation of the Participant’s Employment, to the extent then
exercisable, will remain exercisable for the lesser of (i) a period of 90 days
or (ii) the period ending on the latest date on which such Stock Option or SAR
could have been exercised without regard to this Section 6(a)(4), and will
thereupon immediately terminate;
(C) All Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the Participant’s death or
total and permanent disability (as determined by the Administrator in its sole
discretion), to the extent then exercisable, will remain exercisable for the
lesser of (i) the one year period ending with the first anniversary of the
Participant’s death or the date on which the Participant becomes so disabled, as
applicable, or (ii) the period ending on the latest date on which such Stock
Option or SAR could have been exercised without regard to this Section 6(a)(4),
and will thereupon immediately terminate;
(D) All Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, on the date of the Participant’s Retirement, to
the extent then exercisable (for the avoidance of doubt, after giving effect to
any accelerated vesting upon Retirement) will remain exercisable for the lesser
of (i) a period of two years or (ii) the period ending on the latest date on
which such Stock Option or SAR could have been exercised without regard to this
Section 6(a)(4), and will thereupon terminate; provided, however, that all Stock
Options and SARs will terminate immediately in the event the Board determines
that the Participant is (i) not in compliance with any non-competition or
non-solicitation or non-disclosure agreement with the Company, or (ii) if no
such agreement exists, engages in Competitive Activity, within twelve (12)
months following the Participant’s Retirement in violation of a Participant’s
Award agreement; and
(E) All Stock Options and SARs (whether or not exercisable) held by a
Participant or the Participant’s permitted transferees, if any, immediately
prior to the cessation of the Participant’s Employment will immediately
terminate upon such cessation of Employment if the Administrator in its sole
discretion determines that such cessation of Employment is for Cause.
(4) Transferability. Neither ISOs nor, except as the Administrator otherwise
expressly provides in accordance with the third sentence of this Section
6(a)(4), Awards that are not ISOs may be transferred other than




--------------------------------------------------------------------------------




by will or by the laws of descent and distribution. During a Participant’s
lifetime, ISOs (and, except as the Administrator otherwise expressly provides in
accordance with the third sentence of this Section 6(a)(4), other Awards
requiring exercise that are not ISOs) may be exercised only by the Participant.
The Administrator may permit Awards that are not ISOs, but not Awards that are
ISOs, to be transferred by gift, subject to such limitations as the
Administrator may impose.
(5) Additional Restrictions. The Administrator may cancel, rescind, withhold or
otherwise limit or restrict any Award at any time if the Participant is not in
compliance with all applicable provisions of the Award agreement and the Plan,
or if the Participant breaches any agreement with the Company or its Affiliates
with respect to non-competition, non-solicitation or confidentiality. Without
limiting the generality of the foregoing, the Administrator may recover Awards
made under the Plan and payments under or gain in respect of any Award in
accordance with the Company’s Recoupment Policy, as such policy may be amended
and in effect from time to time, or as otherwise required by applicable law or
applicable stock exchange listing standards, including, without limitation,
Section 10D of the Exchange Act.
(6) Taxes. The delivery, vesting and retention of Stock, cash or other property
under an Award is conditioned upon full satisfaction by the Participant of all
tax withholding requirements with respect to the Award. The Administrator will
make such provision for the withholding and payment of taxes as it deems
necessary. Such taxes shall be remitted to the Company by cash or check
acceptable to the Administrator or by other means acceptable to the
Administrator. In particular, but not in limitation of the foregoing, the
Administrator may, but need not, hold back shares of Stock from an Award or
permit a Participant to tender previously owned shares of Stock in satisfaction
of tax withholding requirements (but not in excess of the minimum withholding
required by law).
(7) Dividend Equivalents, Etc. The Administrator may in its sole discretion
provide for the payment of amounts (on terms and subject to conditions
established by the Administrator) in lieu of cash dividends or other cash
distributions with respect to Stock subject to an Award whether or not the
holder of such Award is otherwise entitled to share in the actual dividend or
distribution in respect of such Award. Any entitlement to dividend equivalents
or similar entitlements shall be established and administered consistent either
with an exemption from, or in compliance with, the requirements of Section 409A.
In addition, any amounts payable in respect of Awards that are subject to
restrictions may be subject to such limits or restrictions as the Administrator
may impose.
(8) Rights Limited. Nothing in the Plan will be construed as giving any person
the right to continued employment or service with the Company or its Affiliates,
or any rights as a stockholder except as to shares of Stock actually issued
under the Plan. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of termination of Employment for
any reason, even if the termination is in violation of an obligation of the
Company or any Affiliate to the Participant.
(9) Section 162(m). This Section 6(a)(9) applies to any Performance Award
intended to qualify as performance-based for the purposes of Section 162(m)
other than a Stock Option or SAR. In the case of any Performance Award to which
this Section 6(a)(9) applies, the Plan and such Award will be construed to the
maximum extent permitted by law in a manner consistent with qualifying the Award
for such exception. With respect to such Performance Awards, the Administrator
will pre-establish, in writing, one or more specific Performance Criteria no
later than ninety (90) days after the commencement of the period of service to
which the performance relates (or at such earlier time as is required to qualify
the Award as performance-based under Section 162(m)). Prior to grant, vesting or
payment of the Performance Award, as the case may be, the Administrator will
certify whether the applicable Performance Criteria have been attained and such
determination will be final and conclusive.
(10) Coordination with Other Plans. Awards under the Plan may be granted in
tandem with, or in satisfaction of or substitution for, other Awards made under
the Plan or awards made under other compensatory plans or programs of the
Company or its Affiliates. For example, but without limiting the generality of
the foregoing, awards under other compensatory plans or programs of the Company
or its Affiliates may be settled in Stock (including, without limitation,
Unrestricted Stock) if the Administrator so determines, in which case the




--------------------------------------------------------------------------------




shares delivered shall be treated as awarded under the Plan (and shall reduce
the number of shares thereafter available under the Plan in accordance with the
rules set forth in Section 4). In any case where an award is made under another
plan or program of the Company or its Affiliates and such award is intended to
qualify for the performance-based compensation exception under Section 162(m),
and such award is settled by the delivery of Stock or another Award under the
Plan, the applicable Section 162(m) limitations under both the other plan or
program and under the Plan shall be applied to the Plan as necessary (as
determined by the Administrator) to preserve the availability of the Section
162(m) performance-based compensation exception with respect thereto.
(11) Section 409A. Each Award shall contain such terms as the Administrator
determines, and shall be construed and administered, such that the Award either
(i) qualifies for an exemption from the requirements of Section 409A to the
extent applicable, or (ii) satisfies such requirements.
(12) Fair Market Value. In determining the fair market value of any share of
Stock under the Plan, the Administrator will make the determination in good
faith consistent with the rules of Section 422 and Section 409A, to the extent
applicable.
(13) Certain Requirements of Corporate Law. Awards shall be granted and
administered consistent with the requirements of applicable Delaware law
relating to the issuance of stock and the consideration to be received therefor,
and with the applicable requirements of the stock exchanges or other trading
systems on which the Stock is listed or entered for trading, in each case as
determined by the Administrator.
(b)Awards Requiring Exercise.
(1) Time and Manner of Exercise. Unless the Administrator expressly provides
otherwise, an Award requiring exercise will not be deemed to have been exercised
until the Administrator receives a notice of exercise (in form acceptable to the
Administrator), which may be an electronic notice, signed (including electronic
signature in form acceptable to the Administrator) by the appropriate person and
accompanied by any payment required under the Award. If the Award is exercised
by any person other than the Participant, the Administrator may require
satisfactory evidence that the person exercising the Award has the right to do
so.
(2) Exercise Price. The exercise price (or the base value from which
appreciation is to be measured) of each Award requiring exercise shall be no
less than 100% (or in the case of an ISO granted to a ten-percent shareholder
within the meaning of subsection (b)(6) of Section 422, 110%) of the fair market
value of the Stock subject to the Award, determined as of the date of grant, or
such higher amount as the Administrator may determine in connection with the
grant. Except in connection with a corporate transaction involving the Company
(which term shall include, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares) or as
otherwise contemplated by Section 7 of the Plan, the Company may not, without
obtaining stockholder approval in accordance with the applicable requirements of
the NASDAQ Global Select Market, (A) amend the terms of outstanding Stock
Options or SARs to reduce the exercise price or base value of such Stock Options
or SARs, (B) cancel outstanding Stock Options or SARs in exchange for Stock
Options or SARs with an exercise price or base value that is less than the
exercise price or base value of the original Stock Options or SARs, or (C)
cancel outstanding Stock Options or SARs that have an exercise price or base
value greater than the fair market value of a share of Stock on the date of such
cancellation in exchange for cash or other consideration.
(3) Payment of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, payment of the exercise price shall be by cash or check
acceptable to the Administrator, or, if so permitted by the Administrator and if
legally permissible, (i) through the delivery of unrestricted shares of Stock
that have a fair market value equal to the exercise price, (ii) through a
broker-assisted exercise program acceptable to the Administrator, (iii) through
the withholding of shares of Stock otherwise to be delivered upon exercise of
the Award whose fair market value is equal to the aggregate exercise price of
the Award being exercised, (iv) by other means acceptable to the Administrator,
or (v) by any combination of the foregoing permissible forms of payment. No
Award requiring exercise or portion thereof may be exercised unless, at the time
of exercise, the fair market value of the shares of Stock subject to such Award
or portion thereof exceeds the exercise price for the Award or such portion. The
delivery of shares in payment of the exercise price under clause (i) above may
be accomplished either




--------------------------------------------------------------------------------




by actual delivery or by constructive delivery through attestation of ownership,
subject to such rules as the Administrator may prescribe.
(4) Maximum Term. Awards requiring exercise will have a maximum term not to
exceed ten (10) years from the date of grant (or five (5) years from the date of
grant in the case of an ISO granted to a ten-percent shareholder within the
meaning of subsection (b)(6) of Section 422); provided, however, that, with
respect to NSOs or SARs granted on or after the Amendment Date, if a Participant
still holding an outstanding but unexercised NSO or SAR ten (10) years from the
date of grant (or, in the case of an NSO or SAR with a maximum term of less than
ten (10) years, such maximum term) is prohibited by applicable law or a written
policy of the Company applicable to similarly situated employees from engaging
in any open-market sales of Stock, and if at such time the Stock is publicly
traded (as determined by the Administrator), the maximum term of such Award will
instead be deemed to expire on the thirtieth (30th) day following the date the
Participant is no longer prohibited from engaging in such open market sales.
7.EFFECT OF CERTAIN TRANSACTIONS
(a)Mergers, etc. Except as otherwise provided in an Award, the Administrator
shall, in its sole discretion, determine the effect of a Covered Transaction on
Awards, which determination may include, but is not limited to, taking the
following actions:
(1) Assumption or Substitution. If the Covered Transaction is one in which there
is an acquiring or surviving entity, the Administrator may (but, for the
avoidance of doubt, need not) provide for the assumption or continuation of some
or all outstanding Awards or any portion thereof or for the grant of new awards
in substitution therefor by the acquiror or survivor or an affiliate of the
acquiror or survivor.
(2) Cash-Out of Awards. If the Covered Transaction is one in which holders of
Stock will receive upon consummation a payment (whether cash, non-cash or a
combination of the foregoing), then subject to Section 7(a)(5) below the
Administrator may (but, for the avoidance of doubt, need not) provide for
payment (a “cash-out”), with respect to some or all Awards or any portion
thereof, equal in the case of each affected Award or portion thereof to the
excess, if any, of (A) the fair market value of one share of Stock times the
number of shares of Stock subject to the Award or such portion, over (B) the
aggregate exercise or purchase price, if any, under the Award or such portion
(in the case of an SAR, the aggregate base value above which appreciation is
measured), in each case on such payment terms (which need not be the same as the
terms of payment to holders of Stock) and other terms, and subject to such
conditions, as the Administrator determines; it being understood that if the
exercise or purchase price (or base value) of an Award is equal to or greater
than the fair market value of one share of Stock, the Award may be canceled with
no payment due hereunder.
(3) Acceleration of Certain Awards. If the Covered Transaction (whether or not
there is an acquiring or surviving entity) is one in which there is no
assumption, substitution or cash-out, then subject to Section 7(a)(5) below the
Administrator may (but, for the avoidance of doubt, need not) provide that any
Award requiring exercise will become exercisable, in full or in part, and/or
that the delivery of any shares of Stock remaining deliverable under any
outstanding Award of Stock Units (including Restricted Stock Units and
Performance Awards to the extent consisting of Stock Units) will be accelerated
in full or in part and such shares will be delivered, prior to the Covered
Transaction, in each case on a basis that gives the holder of the Award a
reasonable opportunity, as determined by the Administrator, following exercise
of the Award or the delivery of the shares, as the case may be, to participate
as a stockholder in the Covered Transaction.
(4) Termination of Awards upon Consummation of Covered Transaction. Except as
the Administrator may otherwise determine in any case, each Award will terminate
automatically upon consummation of the Covered Transaction, other than the
following: (i) Awards assumed pursuant to Section 7(a)(1) above, and (ii)
outstanding shares of Restricted Stock (which will be treated in the same manner
as other shares of Stock, subject to Section 7(a)(5) below).
(5) Additional Limitations. Any share of Stock and any cash or other property
delivered pursuant to Section 7(a)(2) or Section 7(a)(3) above with respect to
an Award may, in the discretion of the Administrator, contain such restrictions,
if any, as the Administrator deems appropriate to reflect any performance




--------------------------------------------------------------------------------




or other vesting conditions to which the Award was subject and that did not
lapse (and were not satisfied) in connection with the Covered Transaction. For
purposes of the immediately preceding sentence, a cash-out under Section 7(a)(2)
above or the acceleration of exercisability of an Award under Section 7(a)(3)
above shall not, in and of itself, be treated as the lapsing (or satisfaction)
of a performance or other vesting condition. In the case of Restricted Stock
that does not vest in connection with the Covered Transaction, the Administrator
may require that any amounts delivered, exchanged or otherwise paid in respect
of such Stock in connection with the Covered Transaction be placed in escrow or
otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan.
(b)Changes in and Distributions With Respect to Stock
(1) Basic Adjustment Provisions. In the event of a stock dividend, stock split
or combination of shares (including a reverse stock split), recapitalization or
other change in the Company’s capital structure that constitutes an equity
restructuring within the meaning of FASB ASC Topic 718 (or any successor
provision), the Administrator shall make appropriate adjustments to the Share
Limit and share counting provisions specified in Section 4(a), the maximum
number of shares of Stock that may be delivered in satisfaction of ISOs under
the Plan specified in Section 4(b) and the maximum share limits described in
Section 4(d) and Section 4(e), and will also make appropriate adjustments to the
number and kind of shares of stock or securities subject to Awards then
outstanding or subsequently granted, any exercise or purchase prices (or base
values) relating to Awards and any other provision of Awards affected by such
change.
(2) Certain Other Adjustments. The Administrator may also make adjustments of
the type described in Section 7(b)(1) above to take into account distributions
to stockholders other than those provided for in Section 7(a) and 7(b)(1), or
any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan and to preserve the
value of Awards made hereunder, having due regard for the qualification of ISOs
under Section 422, the requirements of Section 409A and the performance-based
compensation rules of Section 162(m), where applicable.
(3) Continuing Application of Plan Terms. References in the Plan to shares of
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 7.
8.
LEGAL CONDITIONS ON DELIVERY OF STOCK

The Company will use commercially reasonable efforts to satisfy applicable legal
requirements for the issuance of shares of Stock pursuant to the exercise of any
Award. The Company will not be obligated to deliver any shares of Stock pursuant
to the Plan or to remove any restriction from shares of Stock previously
delivered under the Plan until: (i) the Company is satisfied that all legal
matters in connection with the issuance and delivery of such shares have been
addressed and resolved; (ii) if the outstanding Stock is at the time of delivery
listed on any stock exchange or national market system, the shares to be
delivered have been listed or authorized to be listed on such exchange or system
upon official notice of issuance; and (iii) all conditions of the Award have
been satisfied or waived. The Company may require, as a condition to exercise of
the Award, such representations or agreements as counsel for the Company may
consider appropriate to avoid violation of the Securities Act of 1933, as
amended, or any applicable state or non-U.S. securities law. Any Stock required
to be issued to Participants under the Plan will be evidenced in such manner as
the Administrator may deem appropriate, including book-entry registration or
delivery of stock certificates. In the event that the Administrator determines
that Stock certificates will be issued to Participants under the Plan, the
Administrator may require that certificates evidencing Stock issued under the
Plan bear an appropriate legend reflecting any restriction on transfer
applicable to such Stock, and the Company may hold the certificates pending
lapse of the applicable restrictions.
9.
AMENDMENT AND TERMINATION

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, however,
that, except as otherwise expressly provided in the Plan, the Administrator may
not, without the Participant’s consent, alter the terms of an Award so as to
affect materially and adversely the Participant’s rights under the Award, unless
the Administrator expressly reserved the right to do so at the time the




--------------------------------------------------------------------------------




Award was granted. Any amendments to the Plan shall be conditioned upon
stockholder approval only to the extent, if any, such approval is required by
law (including the Code and applicable stock exchange requirements), as
determined by the Administrator.
10.
OTHER COMPENSATION ARRANGEMENTS

The existence of the Plan or the grant of any Award will not in any way affect
the Company’s right to award a person bonuses or other compensation in addition
to Awards under the Plan.
11.
MISCELLANEOUS

(a)Waiver of Jury Trial. By accepting an Award under the Plan, each Participant
waives any right to a trial by jury in any action, proceeding or counterclaim
concerning any rights under the Plan and any Award, or under any amendment,
waiver, consent, instrument, document or other agreement delivered or which in
the future may be delivered in connection therewith, and agrees that any such
action, proceedings or counterclaim shall be tried before a court and not before
a jury. By accepting an Award under the Plan, each Participant certifies that no
officer, representative, or attorney of the Company has represented, expressly
or otherwise, that the Company would not, in the event of any action, proceeding
or counterclaim, seek to enforce the foregoing waivers. Notwithstanding anything
to the contrary in the Plan, nothing herein is to be construed as limiting the
ability of the Company and a Participant to agree to submit disputes arising
under the terms of the Plan or any Award made hereunder to binding arbitration
or as limiting the ability of the Company to require any eligible individual to
agree to submit such disputes to binding arbitration as a condition of receiving
an Award hereunder.
(b)Limitation of Liability. Notwithstanding anything to the contrary in the
Plan, neither the Company, nor any Affiliate, nor the Administrator, nor any
person acting on behalf of the Company, any Affiliate, or the Administrator,
shall be liable to any Participant or to the estate or beneficiary of any
Participant or to any other holder of an Award by reason of any acceleration of
income, or any additional tax (including any interest and penalties), asserted
by reason of the failure of an Award to satisfy the requirements of Section 422
or Section 409A or by reason of Section 4999 of the Code, or otherwise asserted
with respect to the Award.
(c)Rule 16b-3. During any time when the Company has a class of equity security
registered under Section 12 of the Exchange Act, it is the intent of the Company
that Awards pursuant to the Plan and the exercise of any Awards granted
hereunder that would otherwise be subject to Section 16(b) of the Exchange Act
will qualify for exemption provided by Rule 16b-3 under the Exchange Act. To the
extent that any provision of the Plan or action by the Administrator does not
comply with the requirements of Rule 16b-3, it shall be deemed inoperative with
respect to such Awards to the extent permitted by law and deemed advisable by
the Administrator, and shall not affect the validity of the Plan. In the event
that Rule 16b-3 is revised or replaced, the Administrator may exercise its
discretion to modify this Plan in any respect necessary to satisfy the
requirements of, or to take advantage of any features of, the revised exemption
or its replacement.
12.
ESTABLISHMENT OF SUB-PLANS

The Board may from time to time establish one or more sub-plans under the Plan
for purposes of satisfying applicable blue sky, securities or tax laws of
various jurisdictions. The Board shall establish such sub-plans by adopting
supplements to the Plan setting forth (i) such limitations on the
Administrator’s discretion under the Plan as the Board deems necessary or
desirable and (ii) such additional terms and conditions not otherwise
inconsistent with the Plan as the Board shall deem necessary or desirable. All
supplements adopted by the Board shall be deemed to be part of the Plan, but
each supplement shall apply only to Participants within the affected
jurisdiction (as determined by the Administrator) and the Company shall not be
required to provide copies of any supplement to Participants in any jurisdiction
that is not affected.
13.
GOVERNING LAW

Except as otherwise provided by the express terms of an Award agreement or under
a sub-plan described in Section 12, the provisions of the Plan and of Awards
under the Plan and all claims or disputes arising out of or based upon the Plan
or any Award under the Plan or relating to the subject matter hereof or thereof
will be governed by and




--------------------------------------------------------------------------------




construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.








--------------------------------------------------------------------------------




EXHIBIT A
Definition of Terms
The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:


“Administrator”: The Compensation Committee, which may delegate (i) to one or
more of its members (or one or more other members of the Board) such of its
duties, powers and responsibilities as it may determine; (ii) to one or more
officers of the Company the power to grant rights or options to the extent
permitted by Section 157(c) of the Delaware General Corporation Law; and (iii)
to such Employees or other persons as it determines such ministerial tasks as it
deems appropriate; except that the Board may establish a committee in accordance
with Section 141(c) of the Delaware General Corporation Law and may delegate to
such committee the power and authority to grant awards to participants other
than officers (within the meaning of Rule 16a-1(f) of the Exchange Act),
executive officers (within the meaning of Rule 3b-7 of the Exchange Act) and
Directors to the extent of the Board’s delegation to such committee as so
established. In the event of any delegation described in the preceding sentence,
the term “Administrator” shall include the person or persons so delegated to the
extent of such delegation.


“Affiliate”: Any corporation or other entity that stands in a relationship to
the Company that would result in the Company and such corporation or other
entity being treated as one employer under Section 414(b) and Section 414(c) of
the Code, except that in determining eligibility for the grant of an Award by
reason of service for an Affiliate, Sections 414(b) and 414(c) of the Code shall
be applied by substituting “at least 50%” for “at least 80%” under Section
1563(a)(1), (2) and (3) of the Code and Treas. Regs. § 1.414(c)-2; provided,
that to the extent permitted under Section 409A, “at least 20%” shall be used in
lieu of “at least 50%”; and further provided, that the lower ownership threshold
described in this definition (50% or 20% as the case may be) shall apply only if
the same definition of affiliation is used consistently with respect to all
compensatory stock options or stock awards (whether under the Plan or another
plan). The Company may at any time by amendment provide that different ownership
thresholds (consistent with Section 409A) apply but any such change shall not be
effective for twelve (12) months.


“Amendment Date”: March 3, 2015, which is date on which the Board adopted the
Plan.


“Award”: Any or a combination of the following:
(i) Stock Options.
(ii) SARs.
(iii) Restricted Stock
(iv) Unrestricted Stock.
(v) Stock Units, including Restricted Stock Units.
(vi) Performance Awards.
(vii) Cash Awards.
(viii) Awards (other than Awards described in (i) through (vi) above) that are
convertible into or otherwise based on Stock.


“Board”: The Board of Directors of the Company.


“Cash Award”: An Award denominated in cash.


“Cause”: In the case of any Participant, unless a defined term “cause” is set
forth in a Participant’s Award or employment agreement in which case such
definition shall govern, a termination by the Company or an Affiliate of the
Participant’s Employment or a termination by the Participant of the
Participant’s Employment, in either case following the occurrence of any of the
following events: (i) the Participant’s willful and continued failure to
perform, or gross negligence or willful misconduct in the performance of, his or
her material duties with respect to the Company or an Affiliate which, if
curable, continues beyond ten business days after a written demand for




--------------------------------------------------------------------------------




substantial performance is delivered to the Participant by the Company; (ii)
Participant’s conviction of, or a plea of nolo contendere to, a crime
constituting a felony under the laws of the United States or any state thereof;
(iii) the Participant’s committing or engaging in any act of fraud,
embezzlement, theft or other act of dishonesty that causes material injury,
monetarily or otherwise, to the Company or an Affiliate; (iv) the Participant’s
breach of his or her noncompetition or nonsolicitation obligations in any
agreement with the Company that causes material injury, monetarily or otherwise,
to the Company or an Affiliate; (v) a violation by the Participant of the code
of conduct of the Company or its subsidiaries or any policy of the Company or
its subsidiaries, or of any statutory or common law duty of loyalty to the
Company or its subsidiaries; or (vi) other conduct by the Participant that could
reasonably be expected to be harmful to the business, interests or reputation of
the Company.


“Code”: The U.S. Internal Revenue Code of 1986, as from time to time amended and
in effect, or any successor statute as from time to time in effect.


“Company”: LPL Financial Holdings Inc.


“Compensation Committee”: The Compensation and Human Resources Committee of the
Board.
  
“Competitive Activity”: Engaging, directly or indirectly, alone or as principal,
agent, employee, employer, consultant, investor, partner or manager, or
providing advisory or other services to, or owning any stock or any other
ownership interest in, or making any financial investment in any business (or
entity) that engages in any business in which the Company and its subsidiaries
are engaged, or that provides any material products and/or services that the
Company or its subsidiaries were actively developing or designing (provided that
where such Competitive Activity occurs following termination of Employment, the
Competitive Activity shall be determined at the date of termination); provided,
however, that the foregoing shall not restrict the Participant from owning less
than two percent (2%) of the outstanding securities of any class of securities
listed on a national exchange or inter-dealer quotation system.


“Covered Transaction”: Any of (i) a consolidation, merger, or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or substantially all of the Company’s
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, in each case by other than an
Affiliate, (ii) a sale or transfer of all or substantially all the Company’s
assets, or (iii) a dissolution or liquidation of the Company. Where a Covered
Transaction involves a tender offer that is reasonably expected to be followed
by a merger described in clause (i) (as determined by the Administrator), the
Covered Transaction will be deemed to have occurred upon consummation of the
tender offer.


“Director”: A member of the Board.
“Employee”: Any person who is employed by the Company or an Affiliate.


“Employment”: A Participant’s employment or other service relationship with the
Company and its Affiliates. Employment will be deemed to continue, unless the
Administrator expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 5 to the Company or any of its Affiliates. If a Participant’s employment
or other service relationship is with an Affiliate and that entity ceases to be
an Affiliate, the Participant’s Employment will be deemed to have terminated
when the entity ceases to be an Affiliate unless the Participant transfers
Employment to the Company or its remaining Affiliates. Notwithstanding the
foregoing and the definition of “Affiliate” above, in construing the provisions
of any Award relating to the payment of “nonqualified deferred compensation”
(subject to Section 409A) upon a termination or cessation of Employment,
references to termination or cessation of employment, separation from service,
retirement or similar or correlative terms shall be construed to require a
“separation from service” (as that term is defined in Section 1.409A-1(h) of the
Treasury Regulations, after giving effect to the presumptions contained therein)
from the Company and from all other corporations and trades or businesses, if
any, that would be treated as a single “service recipient” with the Company
under Section 1.409A-1(h)(3) of the Treasury Regulations.




--------------------------------------------------------------------------------




The Company may, but need not, elect in writing, subject to the applicable
limitations under Section 409A, any of the special elective rules prescribed in
Section 1.409A-1(h) of the Treasury Regulations for purposes of determining
whether a “separation from service” has occurred. Any such written election
shall be deemed a part of the Plan.


“Exchange Act”: The Securities Exchange Act of 1934, as from time to time
amended and in effect, or any successor statute as from time to time in effect.


“Existing Plans”: LPL Investment Holdings Inc. 2005 Stock Option Plan for
Non-Qualified Stock Options; LPL Investment Holdings Inc. 2005 Stock Option Plan
for Incentive Stock Options; LPL Investment Holdings Inc. 2008 Stock Option
Plan; and LPL Investment Holdings Inc. Advisor Incentive Plan.


“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422. Each Stock Option granted pursuant to the Plan will be
treated as providing by its terms that it is to be an NSO unless, as of the date
of grant, it is expressly designated as an ISO.


“NSO”: A Stock Option that is not intended to be an “incentive stock option”
within the meaning of Section 422.


“Participant”: A person who is granted an Award under the Plan.


“Performance Award”: An Award subject to Performance Criteria. The Compensation
Committee in its discretion may grant Performance Awards that are intended to
qualify for the performance-based compensation exception under Section 162(m)
and Performance Awards that are not intended so to qualify.


“Performance Criteria”: Specified criteria, other than the mere continuation of
Employment or the mere passage of time, the satisfaction of which is a condition
for the grant, exercisability, vesting or full enjoyment of an Award. For
purposes of Awards that are intended to qualify for the performance-based
compensation exception under Section 162(m), a Performance Criterion will mean
an objectively determinable measure (or measures) of performance relating to any
or any combination of the following (measured either absolutely or by reference
to an index or indices and determined either on a consolidated basis or, as the
context permits, on a divisional, subsidiary, line of business, project or
geographical basis or in combinations thereof): sales; revenues; assets;
expenses; earnings before or after deduction for all or any portion of interest,
taxes, depreciation, amortization or equity expense, whether or not on a
continuing operations or an aggregate or per share basis; return on equity,
investment, capital, capital employed or assets; one or more operating ratios,
including ratios that measure operating income or profit, including on an
after-tax basis; one or more relative measures of revenues and earnings,
including “gearing” measures based on revenues or earnings, in each case before
or after deduction of any portion of revenues or earnings; pre-tax net income;
after-tax net income; operating revenue growth; borrowing levels, leverage
ratios or credit rating; market share; capital expenditures; cash flow; stock
price; earnings per share, stockholder return or value; sales of particular
products or services; customer acquisition or retention; acquisitions and
divestitures (in whole or in part); joint ventures and strategic alliances;
spin-offs, split-ups and the like; reorganizations; or recapitalizations,
restructurings, financings (issuance of debt or equity) or refinancings;
increase in assets under management, administration or custody; changes between
years or periods that are determined with respect to any of the foregoing; and
any derivations of any of the foregoing. A Performance Criterion and any targets
with respect thereto determined by the Administrator need not be based upon an
increase, a positive or improved result or avoidance of loss. To the extent
consistent with the requirements for satisfying the performance-based
compensation exception under Section 162(m), the Administrator may provide in
the case of any Award intended to qualify for such exception that one or more of
the Performance Criteria applicable to such Award will be adjusted in an
objectively determinable manner to reflect events (for example, the impact of
charges for restructurings, discontinued operations, mergers, acquisitions,
extraordinary items and other unusual or non-recurring items, and the cumulative
effects of tax or accounting changes, each as defined by U.S. generally accepted
accounting principles) occurring during the performance period that affect the
applicable Performance Criterion or Criteria.






--------------------------------------------------------------------------------




“Plan”: The LPL Financial Holdings Inc. Amended and Restated 2010 Omnibus Equity
Incentive Plan, as from time to time amended and in effect.


“Restricted Stock”: Stock subject to restrictions requiring that it be
redelivered or offered for sale to the Company if specified conditions are not
satisfied.


“Restricted Stock Unit”: A Stock Unit that is, or as to which the delivery of
Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.


“Retirement”: Unless otherwise defined in a Participant’s Award agreement,
termination of Employment other than for Cause following (a) attainment of age
sixty-five (65) and completion of five (5) years of continuous service with the
Company, or (b) in the case of any Award granted on or after the Amendment Date,
attainment of age fifty-five (55) and completion of ten (10) years of continuous
service with the Company.


“SAR”: A right entitling the holder upon exercise to receive an amount (payable
in cash or in shares of Stock of equivalent value or a combination thereof)
equal to the excess of the fair market value of the shares of Stock subject to
the right over the base value from which appreciation under the SAR is to be
measured.


“Section 162(m)”: Section 162(m) of the Code.


“Section 409A”: Section 409A of the Code.


“Section 422”: Section 422 of the Code.


“Stock”: Common Stock of the Company, par value $0.001 per share.


“Stock Option”: An option entitling the holder to acquire shares of Stock upon
payment of the exercise price.


“Stock Unit”: An unfunded and unsecured promise, denominated in shares of Stock,
to deliver Stock or cash measured by the value of Stock in the future.
 
“Unrestricted Stock”: Stock not subject to any restrictions under the terms of
the Award.


